Title: To George Washington from Edmund Randolph, 11 February 1795
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Department of State February 11. 1795.
        
        I have had a very full conversation with Colo. Humphreys, at some part of which Mr Wolcott was present. I submit, sir, to your consideration, whether something like the inclosed is not proper for the public ear. I shall mature a report to you upon this subject, by to morrow, if Mr Wolcott shall be able to determine by that time, how the money is to be raised. It is probable, that Colo. Humphries will go from hence in two or three days; and in the mean time, he will not dine out in company in general. I have the honor to be sir with the highest respect yr mo. ob. serv.
        
          ⟨Edm. Randolph⟩
        
      